Status of Claims
	This Office Action is in response to the communication filed on 03/02/2017. Claims 1 through 17 and 24 through 26 are presently pending and are presented for examination.	
Information Disclosure Statement
	The Information Disclosure Statements submitted on 01/06/2020, 01/25/2021, 03/13/2020, 03/02/2020, and 01/09/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs have been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the measurement data".  There is insufficient antecedent basis for this limitation in the claim because the measurement data is not defined earlier in the claim in relation to the detection of obstacles.
Claims 2-5 are rejected by way of dependency on claim 1.
Claim 7 recites the limitation “the virtual boundary line” and being dependent on claim 6, which recites “at least one virtual boundary line”. There is insufficient antecedent basis for this limitation because it is not clear which boundary line is being referred to in claim 7.
Claim 9 recites the limitation “optionally” renders the claim indefinite because it is not clear whether the virtual boundary line is being claimed in the way that it is defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Williams US 20160297072 A1 (hereinafter referred to as “Williams”).
Regarding claim 1, Williams teaches a method for controlling an autonomous mobile robot that is configured to navigate autonomously in an area of robot deployment using sensors and a map (see Williams para [0033] “The techniques described herein may be used to restrict movement of any appropriate type of robot or other apparatus, including autonomous mobile robots that can clean a floor surface of a room by navigating about the room.”, and para [0045] In some implementations, the sensor system 380 includes sensors disposed on the robot, (e.g., obstacle detection sensors, the wheel encoders 112, the optical mouse sensor 133, the IMU 134) that generate signals indicative of data related to features of structural elements in the environment, thereby enabling the navigation system 370 to determine a mode or behavior to use to 
	The method comprising: detecting obstacles and determining the position of detected obstacles based on the measurement data received from the sensors; controlling the robot to avoid collision with a detected obstacle (see para [0045]),
	Wherein the map comprises map data that represent at least one virtual exclusion region which is taken into consideration when controlling the robot in the same way as a real obstacle is (see para [0060] “The robot 400 executes a cornrow pattern along a path 425. The path 425 can be generally restricted to a first region 430a. Regions 430a and 430b may be regions of equal width that the robot 400 sets in order to segment an environment. The regions may be arbitrarily selected and therefore may or may not correspond to physical boundaries, obstacles, or structures within the environment.”).
	Regarding claim 2, Williams teaches the method as claimed in claim 1 and as addressed above in the rejection of claim 1, Williams further teaches wherein the robot determines its own position and, based on its own position and on the map (see para [0048] “The controller 390 can execute instruction to map the environment and regularly re-localize the robot to the map of the environment. The behaviors include wall following behavior and coverage behavior.”),
	Calculates the relative position of the virtual exclusion region relative to the robot and treats the virtual exclusion region in the same way as it would treat a real detected obstacle (see para [0126] “While in at least some of the examples described herein, the virtual barriers were stored in an occupancy grid used by the robot for localization, the virtual barriers could be stored in other types of maps used by the robot for localization and navigation.”).
	Regarding claim 3, Williams teaches the method as claimed in claim 1 and as addressed above in the rejection of claim 1, Williams further teaches saving the determined position of detected obstacles in the map; determining, by the robot, the position of the robot (see Williams para [0031] “The robot may implement other processes for creating a virtual barrier. In some implementations, the robot can record the locations of a virtual barrier on an occupancy grid that serves as a map of the robot's environment, and thereby retain in memory the locations of virtual barriers during its navigation and/or between missions. An occupancy grid can be a map of the environment as an array of cells ranging in size from 5 to 50 cm with each cell holding a probability value (e.g., a probability that the cell is occupied) or other information indicative of a status of the cell. The occupancy grid can represent a map of the environment as an evenly spaced field of binary random variables each representing the presence of an obstacle at that location in the environment.” And para [0126]),
	And applying a path planning algorithm that plans a path to a destination while avoiding an obstacle saved in the map (see para [0031] and para [0061] “As the robot 400 follows coverage behavior by executing the cornrow pattern along the path 425, in order to restrict itself to the region 430a, the robot 400 may stop itself from entering a region 430b of the environment. The controller 390 can instruct the robot 400 to avoid entering the region 430b and to turn around during execution of the ranks of the cornrow pattern. In the occupancy grid 420, the controller 390 indicates non-traversable cells that correspond to walls of the environment and indicates traversable cells as areas that the robot 400 was able to cover during the coverage behavior” and para [0062] “When the controller 390 has determined that the robot 400 has been able to cover the traversable areas of the region 430a, the robot 400 can execute wall following behavior to advance to another region of the environment 410, for example the region 430b. The controller 390 can determine that the robot 400 has completed covering the first region 430a by determining that the robot 400 has met one or more conditions. Referring to FIG. 5B, as shown in the portion 421, the robot 400 can follow a path 440 to perform wall following. The robot 400 starts at an initial position 440a that corresponds to the position of the robot 400 when it completed the coverage behavior”)
	Wherein the virtual exclusion region is treated in the same way as an obstacle saved in the map (para [0031]).
	Regarding claim 4, Williams teaches the method as claimed in claim 1 and as addressed above in the rejection of claim 1, Williams further teaches wherein a position of an exclusion region is saved as a relative position relative to a land mark designated on the map (see Williams para [0095] “The distinctive features may also be names of the room that the markers 610a, 610b mark, names of the obstacles that the markers 610a, 610b mark, or names of the locations that the markers 610a, 610b mark. For example, in implementations where the robot 100 has maps generated from previous cleaning operations, the markers 610a, 610b may indicate that the robot 100 is in the kitchen, and the robot 100 may then use a map corresponding to the kitchen that was previously generated. In some cases, the robot 100 may not begin a cleaning operation until it detects the markers 610a, 610b. When the robot 100 detects the markers 610a, 610b, the robot 100 can begin a cleaning operation based on the information from the markers 610a, 610b. The information provided by the distinctive features may be transmitted to a mobile device so that a user can see the information and select operations of the robot 100 based on the information.”). The markers represent the obstacles that are taught in Williams.
	Regarding claim 5, Williams teaches the method as claimed in claim 1 and as addressed above in the rejection of claim 1, Williams further teaches wherein the virtual exclusion region is defined with the aid of a boundary line that the robot is not to cross, and/or the virtual exclusion region is defined by a surface that the robot is not to enter (see Williams para [0083] “Using this information, namely the orientation and the initial location, the controller may create the virtual barrier by defining a boundary (e.g., a straight line) on the occupancy grid (or elsewhere) that the robot cannot cross. In some cases the controller may generate more than one virtual barrier as described herein. In some examples, the user can select the length of the virtual barrier by providing the controller with appropriate parameters either directly on the robot or through a remote interface. For example, the user can select a 3 to 5-foot (0.9 to 1.6 meter) barrier length to prohibit the robot from passing through a door. In some examples, the user can instruction the robot place a full length barrier of cells in a row/column for sub-dividing an open space. In another case, the user can select a rectangular region surrounding the robot, forming four virtual barriers that the robot should not cross.”).
	Regarding claim 6, William teaches a method for controlling an autonomous mobile robot that is configured to autonomously navigate in an area of robot deployment using sensors and map data (see Williams para [0033] “The techniques described herein may be used to restrict movement of any appropriate type of robot or other apparatus, including autonomous mobile robots that can clean a floor surface of a room by navigating about the room.”, and para [0045] In some implementations, the sensor system 380 includes sensors disposed on the robot, (e.g., obstacle detection sensors, the wheel encoders 112, the optical mouse sensor 133, the IMU 134) that generate signals indicative of data related to features of structural elements in the environment, thereby enabling the navigation system 370 to determine a mode or behavior to use to navigate about the environment to enable complete coverage of a room or cell. The mode or behavior can be used to avoid potential obstacles in the environment, including wall surfaces, obstacle surfaces, low overhangs, ledges, and uneven floor surfaces. The sensor system 380 creates a perception of the robot's environment sufficient to allow the robot to make intelligent decisions about actions (e.g., navigation actions, drive actions) to take within the environment. The sensor system 380 gathers the data to allow the robot to generate an occupancy grid of the environment.”),
	Wherein the map data contains at least one virtual boundary line that has an orientation allowing to distinguish a first side and a second side of the boundary line (see Williams para [0005] “The barrier can extend through a doorway, and the initial position of the robot can be within the doorway. The body can include a front and a back. The barrier can extend along a line that is parallel to the back of the robot. The line can be tangential to the back of the robot. The line can intersect the body of the robot at a location indicated by a visual indicator on the robot. The barrier can include a first line that extends parallel to the back of the robot and a second line that extends perpendicular to the back of the robot. The initial location of the robot can place the back of the body adjacent to the first line and a side of the body adjacent to the second line. The controller can be programmed to restrict movement of the body by controlling the body to perform operations including rotating at an angle relative to the initial orientation, and traversing the area of the surface along paths that are substantially parallel to the barrier”)
	Wherein, when navigating the robot, crossing the boundary line in a first direction - coming from the first side of the boundary line - is avoided (see para [0074] In some cases, the virtual barrier 516 passes through the back side 202A of the robot 200. In other cases, the virtual barrier 516 intersects the robot body, e.g., the virtual barrier passes through the lights 242a and 242b enabling the user to align the lights with the location of the virtual barrier. The lights 242a and 242b therefore may serve as visual indicators of the location of the virtual barrier 516. The virtual barrier 516 can prevent the robot 200 from passing from the first room 504 through a doorway 517 into the room 506 of the environment 502. In some implementations, the robot can be placed in the doorway 517 so that the controller generates the virtual barrier 516 that prevents the robot 200 from passing through the doorway 517.”),
	And wherein, when navigating the robot, crossing the boundary line in a second direction - coming from the second side of the boundary line - is permitted (see Williams para [0032]). After the condition of a room to be cleaned is satisfied, the robot is able to cross the virtual barrier from a room’s exit to the next room.
Regarding claim 7, Williams teaches the method as taught in claim 6 and as addressed above in the rejection of claim 6, Williams further teaches wherein a virtual boundary line is only temporarily contained in the map data for the purpose of delineating, during a deployment of the robot (see para [0032] “Virtual barriers can keep a robot from exiting or entering a particular area, e.g., to prevent a cleaning robot from moving from a bathroom area to a living room area. The virtual barriers may be temporary in that, upon satisfaction of one or more conditions, the robot may be permitted to cross the virtual barriers. For example, if a robot determines that it has cleaned the entirety of a room, the robot may then be permitted to cross a virtual barrier located across that room's exit. In this example, the robot may be prohibited from crossing back into the previously cleaned room due to the virtual barrier (unless, e.g., the robot's charging base is located in the room).”),
a region of the area of robot deployment that is to be processed from the rest of the area of robot deployment, and wherein the orientation of the virtual boundary line is such that the robot can enter the region to be processed but can no longer exit it (see Williams para [0032]).
Regarding claim 8, Williams teaches the method as taught in claim 6 and as addressed above in the rejection of claim 6, Williams further teaches wherein the robot uses an obstacle avoidance strategy for navigating that takes into consideration a virtual boundary line in the same way as the contour of an obstacle detected by the sensors of the robot when the robot finds itself on the first side of the boundary line (see Williams para [0052] “The memory storage element 395 can include a mapping module 397 that stores an occupancy grid of a room or rooms that the robot navigates. The occupancy grid can be uploaded to a remote computing device using the communications system 385 after a cleaning operation. In some implementations, the occupancy grid includes a virtual map generated by the controller 390 and used by the controller 390 to instruct the robot 100 to navigate within pre-determined boundaries, physical boundaries, and other boundaries (e.g., virtual or use-established barriers or boundaries). The occupancy grid may include the physical layout of the environment. For example, the occupancy grid may include data indicative of the physical layout of the area and represent both open areas and obstacles. The occupancy grid can include a boundary of the environment, boundaries of obstacles therein, boundaries generated before starting a cleaning operation that may or may not correspond to physical obstacles in the environment, and/or the interior floor space traversed by the robot.”).
Regarding claim 9, Williams teaches the method as taught in claim 6 and as addressed above in the rejection of claim 6, Williams further teaches wherein the virtual boundary line is formed by an open or closed polygonal line (see Williams para [0031] “For example, a different map representation, such as a graph, where the virtual barrier is represented as a line segment comprised of two or more coordinates or a virtual polygon comprised of three or more coordinates or any other geometric shape or “lasso” shape could be used with the methods and systems described herein.”),
The position of which is temporarily or permanently saved in the map data, and wherein the virtual boundary line, optionally together with the contours of one or more real obstacles contained in the map data, delineates a virtual exclusion region within the area of robot deployment (see Williams para [0032] and [0052]).
Regarding claim 10, Williams teaches the method as taught in claim 6 and as addressed above in the rejection of claim 6, Williams further teaches wherein the boundary line runs at a defined distance to a detected contour of a real obstacle, so that the robot does not come closer to the obstacle than the defined distance (see Williams para [0094] “In some examples, the features of the markers 610a, 610b may indicate that the environment 602 through which the robot 100 is navigating is a particular room, such as a kitchen, a bathroom, a bedroom, a living room, etc. For example, the markers 610a, 610b may include a refrigerator icon that indicates that the first room 607 is a kitchen, and a television icon that indicates that the second room is a living room. In some cases, the markers 610a, 610b may indicate a type of structure exists between the markers 610a, 610b. For example, in some cases, the markers 610a, 610b may indicate that the doorway 611 lies in between the markers 610a, 610b. In other cases, the markers 610a, 610b may be placed in the environment 602 such that the robot does not enter a difficult-to-clean area or an area with fragile furniture or household items. The markers 610a, 610b may be placed on lamps, furniture, or other household objects that can be imaged by the camera 109. For example, one type of marker could establish a keep-out zone of a predefined distance from the marker (e.g., 0.25 m to 0.5 m, 0.5 m to 1 m, 1 m to 1.5 m). The markers 610a, 610b can have a particular color for specific attributes, or a specific image for particular rooms. In some implementations, the markers 610a, 610b may include distinctive images to serve as the distinctive features of the markers 610a, 610b.”).
Regarding claim 11, Williams teaches the method as taught in claim 10 and as addressed above in the rejection of claim 10, Williams further teaches wherein a position of the boundary line is saved as a relative position relative to the real obstacle (see Williams para [0031]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Smith US 20160026185 A1 (hereinafter referred to as Smith).
Regarding claim 12, Williams teaches a method for controlling an autonomous mobile robot that is configured to autonomously navigate in an area of robot deployment using sensors and map data (see Williams para [0033]),
Wherein the robot regularly determines its position on the map and wherein the map data incudes at least one virtual exclusion region (see Williams para [0126] While in at least some of the examples described herein, the virtual barriers were stored in an occupancy grid used by the robot for localization, the virtual barriers could be stored in other types of maps used by the robot for localization and navigation.”); 
…
Williams does not explicitly teach the method comprising: testing, based on the information included in the map, whether the robot is at least partially located in a virtual exclusion region.
However, Smith teaches the method comprising: testing, based on the information included in the map, whether the robot is at least partially located in a virtual exclusion region (see Smith para [0061] “The system and method allows for user input of obstructions and positions where a mobile work system may not detect a variable base station. The system then calculates lines of sight from each potential position of the variable reflective mobile base station and provides an indication where the mobile work system cannot obtain a measurement of distance or angle and reflection. Then map areas are marked in memory wherein the mobile work system cannot expect to obtain a measurement of angle or distance. As the mobile work system traverses the work area, it compares its location to the map and determines if it is in a keep out area. In accordance with an exemplary embodiment, the method can further include using a combination dead reckoning, GPS sensors or optical sensors to provide a path to traverse so the system can exit the keep out area.”).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Williams include the feature of testing whether the robot is located in a virtually excluded area as mentioned in Smith in order for the robot to navigate out of the excluded area quickly to resume cleaning.
Regarding claim 13, Williams teaches the method as taught in claim 12 and as addressed above in the rejection of claim 12, Williams further teaches conducting a global self-localization while the robot is moving through the area of robot deployment (see Williams para [0048]),
Wherein the path travelled by the robot is saved (see Williams para [0031]), 
…
and wherein the robot, once having determined that it is located in a virtual exclusion region, travels back along the saved path at least the distance required to safely exit the virtual exclusion region (see Williams para [0032]), 
or wherein the robot, once having determined that it was already located in a virtual exclusion region at the beginning of the self-localization (see Williams para [0126]), starts to carry out a previously defined task in the exclusion region (see Williams para [0039] “FIGS. 3A and 3B show another example of a mobile robot that can create virtual barriers according to the example techniques described herein. Referring to FIG. 3A, in some implementations, a mobile robot 200 weighs less than 5 lbs (e.g., less than 2.26 kg). The robot 200 is configured to navigate and clean a floor surface. The robot 200 includes a body 202 supported by a drive (not shown) that can maneuver the robot 200 across the floor surface based on, for example, a drive command having x, y, and θ components. As shown, the robot body 202 has a square shape and defines an X-axis and a Y-axis. The X-axis defines a rightward direction R and a leftward direction L. The Y-axis defines a rearward direction A and a forward direction F of the robot 200. Also referring to FIG. 3B, a bottom portion 207 of the robot body 202 holds an attached cleaning pad 220, which supports a forward portion 204 of the robot 200. The bottom portion 207 includes wheels 221 that rotatably support a rearward portion 206 of the robot body 202 as the robot 200 navigates about the floor surface. Mobile robot 200 may also include an IMU, an optical mouse sensor, and rotary encoders, as described herein, to output, to the controller, information representing the current orientation and location of the robot.”).
Williams does not explicitly teach wherein testing whether the robot is at least partially located in an exclusion region is carried out during or after completion of the global self-localization.
However Smith teaches wherein testing whether the robot is at least partially located in an exclusion region is carried out during or after completion of the global self-localization (see Smith para [0061]).
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Williams include the feature of testing whether the robot is located in a virtually excluded area as mentioned in Smith in order for the robot to navigate out of the excluded area quickly to resume cleaning.
Regarding claim 14, Williams teaches the method as taught in claim 12 and as addressed above in the rejection of claim 12, Williams further teaches conducting a global self-localization while the robot is moving through the area of robot deployment (see Williams para [0048]),
wherein one or more localization hypotheses is(are) formulated regarding the current location of the robot (see Williams para [0126]), 
…
And controlling the robot such that it exits the exclusion region or increases its distance to it (see Williams para [0032]).
Williams does not explicitly teach and wherein it is determined for every localization hypothesis whether it is located in a virtual exclusion region or near a virtual exclusion region.
However, Smith teaches and wherein it is determined for every localization hypothesis whether it is located in a virtual exclusion region or near a virtual exclusion region (see Smith para [0061]).
 Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as taught in Williams include the feature of testing whether the robot is located in a virtually excluded area as mentioned in Smith in order for the robot to navigate out of the excluded area quickly to resume cleaning.
Regarding claim 15, Williams teaches the method as taught in claim 12 and as addressed above in the rejection of claim 12, Williams further teaches wherein, if the test reveals that the robot is located in a virtual exclusion region, the robot decides, based on specifiable criteria, whether to stand still or to exit the exclusion region (see Williams para [0032]).
Regarding claim 16, Williams teaches the method as taught in claim 15 and as addressed above in the rejection of claim 15, Williams further teaches wherein the exclusion region is divided into a border area and a core area and the specifiable criteria is whether the robot is located in the core area or the border area (see Williams para [0032]). The specifiable criteria taught in Williams is whether or not the robot has cleaned the entirety of the room in order to cross the border that is the virtual barrier. The border area is interpreted to be the virtual barrier and the core area is interpreted to be the area inside the virtual barrier, where the robot is confined.
Regarding claim 17, Williams teaches the method as taught in claim 15 and as addressed above in the rejection of claim 15, Williams further teaches wherein the robot, after having decided to exit the exclusion region, navigates out of the exclusion region by means of a force field analysis (see Williams para [0032]). Since the robot in confined in an area by way of virtual barriers, therefore, it would have been obvious that there is a virtual force being applied so that the robot does not cross the virtual barrier.
Claims 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Nielsen US 20110054689 A1.
Regarding claim 24, Williams teaches a method for controlling an autonomous mobile robot that is configured to autonomously navigate in an area of robot deployment using sensors and an electronic map (see Williams para [0033] “The techniques described herein may be used to restrict movement of any appropriate type of robot or other apparatus, including autonomous mobile robots that can clean a floor surface of a room by navigating about the room.”, and para [0045] In some implementations, the sensor system 380 includes sensors disposed on the robot, (e.g., obstacle detection sensors, the wheel encoders 112, the optical mouse sensor 133, the IMU 134) that generate signals indicative of data related to features of structural elements in the environment, thereby enabling the navigation system 370 to determine a mode or behavior to use to navigate about the environment to enable complete coverage of a room or cell. The mode or behavior can be used to avoid potential obstacles in the environment, including wall surfaces, obstacle surfaces, low overhangs, ledges, and uneven floor surfaces. The sensor system 380 creates a perception of the robot's environment sufficient to allow the robot to make intelligent decisions about actions (e.g., navigation actions, drive actions) to take within the environment. The sensor system 380 gathers the data to allow the robot to generate an occupancy grid of the environment.”)),
Wherein the robot regularly determines its position on the map and wherein the map data includes at least one virtual exclusion region that the robot does not enter autonomously (see Williams para [0006] and [0126])). Williams indicates that the map generated shows virtual barriers placed on specific areas that the robot is not able to cross into; the method comprising: 
…
and saving a virtual exclusion region in the map of the robot based on the received data (See Williams para [0071]).
Williams does not teach receiving data that represents a virtual exclusion region from a further robot via a communication connection; 
However, Nielsen teaches receiving data that represents a virtual exclusion region from a further robot via a communication connection (see Nielsen para [0134] “Embodiments of the present invention may utilize various mapping or localization techniques including positioning systems such as indoor GPS, outdoor GPS, differential GPS, theodolite systems, wheel-encoder information, and the like. To make robots more autonomous, embodiments of the present invention may fuse the mapping and localization information to build 3D maps on-the-fly that let robots understand their current position and an estimate of their surroundings. Using existing information, map details may be enhanced as the robot moves through the environment. Ultimately, a complete map containing rooms, hallways, doorways, obstacles and targets may be available for use by the robot and its human operator. These maps also may be shared with other robots or human first responders.”); 
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Williams to include sharing maps with a robot as mentioned in Nielsen in order to better detect obstacles.
Regarding claim 25, Williams teaches the method as taught in claim 24 and as addressed above in the rejection of claim 24, Williams further teaches …  in dependency on a work task currently being carried out or already completed, in particular in dependency on the surfaces to be processed or already processed during the work task (see Williams para [0032] and see para [0063] “In order to prevent the robot 400 from returning to the region 430a, where it has already executed a cleaning operation, the controller 390 can establish a virtual barrier 450 that marks regions that the robot 400 has already cleaned, as shown in the portion 423. For example, the controller 390 can update the occupancy grid 420 to identify a location or boundary of the previously cleaned area to prohibit the robot 400 from returning to the area. During a cleaning (e.g., non-docking) operation and/or can mark all cleaned cells in the occupancy grid 420 to prohibit the robot 400 from re-cleaning those cells during the cleaning operation.).
Williams does not teach wherein the data that represent the virtual exclusion region are generated by the further robot 
However, Nielsen teaches wherein the data that represent the virtual exclusion region are generated by the further robot (see Nielsen para [0134])
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Williams to include a further robot as mentioned in Nielsen in order to make the robots more autonomous and less dependent on a human operator.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Williams in view of Nielsen US 20110054689 A1 and further in view of Yan US 20160214258 A1.
Regarding claim 26, Williams teaches the method as taught in claim 24 and as addressed above in the rejection of claim 24, Williams further teaches deleting a previously saved exclusion region (see Williams para [0030] and ). The markers mentioned in Williams define the exclusion regions, which can be removed after completion of a task or after initial detection.
 …
Williams does not explicitly teach as reaction to a message received from the further robot via the communication connection
However, Nielsen teaches as reaction to a message received from the further robot via the communication connection (see Nielsen para [0134])
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Williams to include a further robot as mentioned in Nielsen in order to make the robots more autonomous and less dependent on a human operator.
 Neither, Williams nor Yan teach or after the passing of a specified period of time. 
However, Yan teaches or after the passing of a specified period of time (see Yan claim 9). The claim limitation put forth has been interpreted to be deleting an exclusion region after passing of a specified period of time as mentioned in Yan.
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the method as disclosed in Williams to include removing an excluded region as mentioned in Yan in order to save energy consumption.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20200348666 A1 teaches a cleaning robot that is able to generate a map and exclude a region in the map during cleaning.
US 20180074508 A1 teaches user defined boundaries for regions in order for a robot to not cross.
US 20180004217 A1 teaches an autonomous robot vehicle having a sensor unit provided for detecting obstacles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHZAB HUSSAIN SHAH whose telephone number is (571)272-7690.  The examiner can normally be reached on Monday-Friday: 7:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.H.S./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664